2016 UT App 251



              THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                    JAIME A. HERNANDEZ,
                         Appellant.

                   Memorandum Decision
                       No. 20150584-CA
                   Filed December 30, 2016

          Third District Court, Salt Lake Department
                The Honorable Paul B. Parker
                         No. 151901362

        Teresa L. Welch and Maren E. Larson, Attorneys
                         for Appellant
         Sean D. Reyes and William M. Hains, Attorneys
                         for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
 which JUDGES MICHELE M. CHRISTIANSEN and JILL M. POHLMAN
                        concurred.

TOOMEY, Judge:

¶1     Defendant Jaime A. Hernandez pleaded guilty to four
third-degree felonies, and the district court sentenced him to
prison. Hernandez challenges this sentence, arguing that the
court abused its discretion by sentencing him to prison rather
than granting him probation. We affirm.

¶2     One morning in January 2015, police officers located a
stolen vehicle in a gas station parking lot. The officers saw
Hernandez enter the stolen vehicle and attempted to box him in
using their police cars. Using the stolen car “as a weapon,”
Hernandez repeatedly rammed it into four police cars and a
                        State v. Hernandez


private vehicle. Hernandez managed to break though the
barricade and escape.

¶3     The officers pursued Hernandez as he fled the scene in
the stolen car. Hernandez eluded the police, avoiding tire spikes
and traveling at speeds up to one hundred miles per hour.
During the chase, Hernandez struck another police vehicle,
sending it off the road. Hernandez then left the stolen vehicle
and continued his flight on foot, refusing to stop at an officer’s
command. Officers later found Hernandez hiding on a roof and
apprehended him. They searched Hernandez and found
marijuana and methamphetamine. At the time of the incident,
Hernandez was on probation for another crime.

¶4     Hernandez was charged with eight felonies and two
misdemeanors. He ultimately pleaded guilty to four third-
degree felonies: attempted theft by receiving stolen property,
possession of a controlled substance, aggravated assault, and
failure to respond to an officer’s signal to stop.

¶5     Adult Probation and Parole (AP&P) prepared a
presentence investigation report (PSI) recommending that the
court impose a prison sentence. The report considered
Hernandez’s prior criminal activity, his re-offense after
completing a drug-treatment program, and his prior
unsuccessful probations. The report also observed Hernandez’s
remorse, positive attitude, his family support, and his desire to
complete a residential substance-abuse program. But because of
the violent nature of Hernandez’s past and present offenses and
his continued drug use, AP&P concluded Hernandez was not an
appropriate candidate for probation.

¶6     At the sentencing hearing, Hernandez reaffirmed his
desire to be placed on probation, to participate in a residential
substance-abuse program, and to reform his life. The court
considered Hernandez’s request but explained that Hernandez
had already been granted probation and placement in a



20150584-CA                     2              2016 UT App 251
                         State v. Hernandez


substance-abuse program just one year prior. Because
Hernandez had been involved in so many offenses, particularly
drug offenses, the court believed Hernandez had made choices
sufficient to require the court to deny his request. It sentenced
Hernandez to zero to five years imprisonment on each count.
The sentences were to run concurrently with each other but
consecutively to the sentence for which Hernandez was on
probation. Hernandez appeals.

¶7     Hernandez contends the sentencing court abused its
discretion because it failed to “adequately consider his character,
attitude and rehabilitative needs before denying him the
opportunity for a non-prison sentence.” According to
Hernandez, the court overlooked his rehabilitative needs,
amenability to treatment, and readiness to complete probation,
which he claims justify a reversal of his sentence. We disagree.

¶8     We review sentencing decisions for an abuse of discretion.
State v. Valdovinos, 2003 UT App 432, ¶ 14, 82 P.3d 1167. “An
abuse of discretion results when the judge fails to consider all
legally relevant factors or if the sentence imposed is clearly
excessive.” Id. (citation and internal quotation marks omitted).
“An appellate court may only find abuse if it can be said that no
reasonable [person] would take the view adopted by the trial
court.” Id. (alteration in original) (citation and internal quotation
marks omitted).

¶9     “The decision whether to grant probation is within the
complete discretion of the trial court.” State v. Rhodes, 818 P.2d
1048, 1049 (Utah Ct. App. 1991) (citing State v. Sibert, 310 P.2d
388, 393 (Utah 1957)). When determining whether to grant
probation, the sentencing court considers the “intangibles of
character, personality and attitude” “in connection with the
prior record of the accused.” Id. (citation and internal quotation
marks omitted). “A defendant is not entitled to probation, but
rather the [trial] court is empowered to place the defendant on
probation if it thinks that will best serve the ends of justice and is



20150584-CA                      3                2016 UT App 251
                        State v. Hernandez


compatible with the public interest.” Valdovinos, 2003 UT App
432, ¶ 23 (alteration in original) (citation and internal quotation
marks omitted). A sentence will be overturned only when it is
“clear that the actions of the judge were so inherently unfair as to
constitute an abuse of discretion.” Id. (emphasis in original)
(citation and internal quotation marks omitted).

¶10 The record demonstrates that in denying Hernandez
probation, the sentencing court considered the intangible factors
favoring probation in connection with the competing factors
favoring imprisonment. The PSI indicated that Hernandez had
family support, that he felt remorse for his crime, and that he
had a positive attitude towards making necessary changes in his
life. But it also described his continuing drug addiction and his
participation in substance-abuse treatment in the past. At the
sentencing hearing, Hernandez reaffirmed his desire to change
his life and participate in a residential substance-abuse program,
and he expressed how he had taken advantage of substance-
abuse resources while in custody. But the PSI also recounted
Hernandez’s long criminal history and multiple additional
offenses while on probation. Moreover, Hernandez’s conduct
was violent, putting several officers’ lives at risk, as well as the
safety of the public. The sentencing court also mentioned that
many of Hernandez’s crimes involved drugs or firearms. The
court was privy to all of this information, and there is no
indication that it failed to consider any relevant factor or that it
considered any improper factor in making its decision. See State
v. Helms, 2002 UT 12, ¶ 11, 40 P.3d 626 (stating that “we will not
assume that the trial court’s silence, by itself, presupposes that
the court did not consider the proper factors as required by law”
unless “an ambiguity of facts makes the assumption
unreasonable,” a statute requires written findings, or “a prior
case states that findings on an issue must be made”).
Accordingly, we cannot agree that no reasonable person would
have taken the view of the sentencing court. See Valdovinos, 2003
UT App 432, ¶ 14.




20150584-CA                     4                2016 UT App 251
                       State v. Hernandez


¶11 Given the violent nature of Hernandez’s crimes and the
risk of injury involved, as well as Hernandez’s history of
criminal activity while on probation, the court’s decision to
sentence him to prison was not “so inherently unfair as to
constitute an abuse of discretion.” See id. ¶ 23 (emphasis
omitted). Thus, the sentencing court did not abuse its discretion
and we affirm.




20150584-CA                    5               2016 UT App 251